Holding v Brooks (2017 NY Slip Op 04748)





Holding v Brooks


2017 NY Slip Op 04748


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, DEJOSEPH, AND CURRAN, JJ.


1290/16 CA 16-00578

[*1]KATHLEEN M. HOLDING AND BRIAN HOLDING, PLAINTIFFS-RESPONDENTS,
vMATTHEW G. BROOKS, ET AL., DEFENDANTS, AND MGB BUILDING, INC., DEFENDANT-APPELLANT. 


HAGELIN SPENCER LLC, BUFFALO (SEAN M. SPENCER OF COUNSEL), FOR DEFENDANT-APPELLANT.
WEBSTER SZANYI LLP, BUFFALO (KEVIN A. SZANYI OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS.
KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (JOSHUA M. HENRY OF COUNSEL), FOR DEFENDANTS. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Monroe County (J. Scott Odorisi, J.), entered January 22, 2016. The order and judgment, insofar as appealed from, granted the motion of plaintiffs for partial summary judgment on liability against defendant MGB Building, Inc., granted the motion of plaintiffs to dismiss the first, fifth, sixth and eighth affirmative defenses of defendant MGB Building, Inc., and denied the cross motion of defendant MGB Building, Inc., for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on May 22, 24 and 27, 2017,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court